        Case 1:17-cr-00722-VSB Document 332 Filed 04/19/20 Page 1 of 2




                                                     April 19, 2020
VIA ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Saipov,
       (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick:

       We appreciate the Jury Clerk’s provision of well-organized data responsive to our
demand for grand jury records (ECF No. 218, Attachment # 1, Declaration of Jeffrey Martin),
which was endorsed by the Court (ECF No. 294). We write to follow up on a few incomplete
responses:

       1. The data supplied only included the odd page numbers for the Jury Plan. Please
          provide the entire Jury Plan. (If any other information that was meant to be supplied
          has the same problem with copying, please supply the missing information.)

       2. The Form AO-12 for the Foley Division was supplied. Because the Foley Division
          and the White Plains Division overlap geographically, the Form AO-12 for the White
          Plains Division 2013 Jury Wheel is requested.

       3. The email included in Jury Exhibit #1 is partially obscured by a sticky note. Please
          supply the entire email.

       4. The response to the request for the voter registration source list is "Available directly
          from Board of Elections". The voter registration used to create the Jury Wheel used
          to summon grand jurors in this case is not the current voter list available from the
          Board of Elections but rather a historical list supplied to the Court. Please supply the
          list received by the Court to create the 2013 Master Wheels.

       5. The data supplied included Jury Exhibit #4 (persons selected as potential grand
          jurors), electronic file Pool 101170310, and the 2013 Master Jury Wheel (Wheel 04
          spreadsheet). There are some inconsistencies between these files; please explain the
          discrepancies.
         Case 1:17-cr-00722-VSB Document 332 Filed 04/19/20 Page 2 of 2




       6. Some of the persons on Jury Exhibit #4 (persons selected as potential grand jurors)
          are not in Pool 101170310 and/or not in the 2013 Master Jury Wheel (Wheel 04
          spreadsheet). What is the explanation for why these persons are on Jury Exhibit #4?

       7. Some of the persons in Pool 101170310 are not in the 2013 Master Jury Wheel
          (Wheel 04 spreadsheet). What is the explanation for why these persons are listed in
          Pool 101170310?

       Needless to say, we understand if the Jury Clerk is unable to access the requested
information until the courthouse fully re-opens.


                                             Respectfully submitted,

                                             /s/ Annalisa Mirón, Esq.
                                             David Patton, Esq.
                                             Counsel for Sayfullo Saipov



cc:    Government Counsel




                                                2
